IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

 EXETER TOWNSHIP,                             : No. 92 MAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
 PENNSYLVANIA LABOR RELATIONS                 :
 BOARD,                                       :
                                              :
                     Petitioner               :

 EXETER TOWNSHIP                              : No. 96 MAL 2018
                                              :
                                              :
              v.                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
 PENNSYLVANIA LABOR RELATIONS                 :
 BOARD                                        :
                                              :
 PETITION OF: TEAMSTERS LOCAL 429,            :
                                              :
                     Intervenor               :

                                        ORDER
PER CURIAM

      AND NOW, this 5th day of September, 2018, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue rephrased for clarity, is:

      (1)    Does Section 614 of the Municipalities Planning Code, 53 P.S. § 10614,
             provide sufficient basis to determine that a zoning officer is a management
             level employee absent evidence regarding actual job duties?